                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JOEL MATIAS,                                   :
     Plaintiff,                                :
                                               :
        v.                                     :      No. 3:18-cv-17 (SRU)
                                               :
WARDEN C. CHAPDELAINE, et al.,                 :
    Defendants.                                :

                          RULING ON PENDING MOTIONS

        On January 3, 2018, Joel Matias, an inmate currently confined at MacDougall-

Walker Correctional Institution (“MWCI”) in Suffield, Connecticut, brought a civil rights

complaint under 42 U.S.C. § 1983 against four Department of Correction (“DOC”)

employees (Warden Chapdelaine, Counselor Supervisor R. Weldon, Correction Officer

Exelee Anderson, and Captain Ogando), and Mark Silver, another inmate at MWCI.

After initial review, I permitted Matias’ Eighth Amendment and negligence claims to

proceed against Anderson in her individual and official capacities for failing to protect

him from harm. See Initial Review Order, Doc. No. 7 at 4-5, 10. I also exercised

supplemental jurisdiction over Matias’ state law assault and battery claims and permitted

them to proceed against Silver. Id. at 8-10. The claims against the other defendants were

dismissed. Id. at 10.

   I.        Motion to Dismiss (Doc. Nos. 25, 26)

        On June 11, 2018, Silver filed the instant motion to dismiss the assault and battery

claims against him. Mot. to Dismiss, Doc. Nos. 25, 26.1 He makes several arguments




        1
          Silver filed two motions to dismiss, and the clerk docketed them as two separate
entries. See Doc. Nos. 25, 26. Both documents are the same motion and I will, therefore,
treat them as one motion.
countering Matias’ allegations regarding the assault and contends that he should not be

held liable for Matias’ injuries. Although he does not state the specific legal grounds for

his motion, I construe his motion as grounded in Matias’ failure to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). Matias filed

his written opposition to Silver’s motion on August 30, 2018. Pl.’s Mot. in Opp’n to

Def.’s Mot. to Dismiss (“Pl.’s Opp’n”), Doc. No. 32. In it, Matias challenges the factual

arguments raised in Silver’s motion and makes new allegations regarding Silver’s

liability for the assault. Id. For the following reasons, Silver’s motion to dismiss is

DENIED.

        A. Standard of Review

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when . . . plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant[s] [are] liable for the misconduct alleged.” Id. The plausibility standard is not

a probability requirement; the complaint must show, not merely allege, that the plaintiff

is entitled to relief. See id.

        “Although all allegations contained in the complaint are assumed to be true, this

tenet is ‘inapplicable to legal conclusions.’” LaMagna v. Brown, 474 F. App’x 788, 789

(2d Cir. 2012) (quoting Ashcroft, 556 U.S. at 678). See also Amaker v. New York State

Dept. of Corr. Servs., 435 F. App’x 52, 54 (2d Cir. 2011) (same). Accordingly, the Court

is not “bound to accept conclusory allegations or legal conclusions masquerading as



                                                2
factual conclusions.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011)

(quoting Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (internal quotation marks

omitted)). Consequently, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555).

       “Where . . . the complaint was filed pro se, it must be construed liberally with

‘special solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan

v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011)). Nevertheless, a pro se plaintiff’s complaint still must “state a claim to

relief that is plausible on its face.” Mancuso v. Hynes, 379 F. App’x 60, 61 (2d Cir.

2010) (quoting Ashcroft, 556 U.S. at 678). Therefore, even in a pro se case, “threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (citation and internal

quotation marks omitted).

       B. Factual Allegations

       As stated in my Initial Review Order, Matias makes the following factual

allegations in his complaint against Anderson and Silver. At all relevant times, Matias

was confined at MWCI. Compl., Doc. No. 1 at ¶ 3. On February 2, 2017, he was

transferred from the M-Pod housing unit to the L-Pod housing unit. Id. at ¶ 10. Upon

arrival, Anderson informed him that he would be placed in Cell 21. Id. As Matias

attempted to enter Cell 21, Silver, the other inmate assigned to that cell, became

belligerent and blocked Matias’ entry. Id. at ¶ 11. Silver adamantly expressed to

Anderson that he was unwilling to accept a cellmate because he had been granted single



                                              3
cell status and would only accept a cellmate of his choosing. Id. at ¶ 12. Silver showed

Anderson documentation that his single cell status had been granted, but Anderson

ignored his demands. Id. at ¶ 13.

        After Silver had threatened Matias several times, Matias “did not try to move into

cell 21,” but Anderson told him that, if he did not enter the cell, he would be taken to

segregation. Compl. ¶ 15. Matias reluctantly entered the cell. See id. Approximately

ten minutes later, Silver assaulted Matias, rendering him unconscious and causing him

severe injuries. Id. at ¶¶ 15-16. Matias was immediately transported to UConn Medical

Center for treatment. Id. at ¶ 16.

        At the time of the incident, Matias was disabled and could barely walk without

the assistance of medical staff or a walker and could not defend himself against Silver.

Compl., Doc. No. 1 at ¶ 17-18. He continues to suffer headaches and neck and back pain

as a result of the assault. Id.

        C. Analysis

        As I already ruled in my Initial Review Order, Matias’ allegations state plausible

claims of assault and battery, over which I exercised supplemental jurisdiction.2 Initial

Review Order, Doc. No. 7 at 8-9. “A civil assault is defined, [under Connecticut law], as



        2
            I can exercise supplemental jurisdiction over a state law claim if:

        (1) there is a claim arising under the federal constitution or federal laws; (2)
        the relationship between the federal claim and the state claim permits the
        conclusion that the entire action comprises but one constitutional case; (3)
        the federal claim has substance sufficient to confer subject matter
        jurisdiction on the court; and (4) the state and federal claims derive from a
        common nucleus of operative fact.

Miller v. Lovett, 879 F.2d 1066, 1071 (2d Cir. 1989) (citing United Mine Workers of
America v. Gibbs, 383 U.S. 715 (1966)), abrogated on other grounds, Graham v.
                                                4
‘the intentional causing of imminent apprehension of harmful or offensive contact with

another.’” Germano v. Dzurenda, No. 3:09-cv-1316 (SRU), 2011 WL 1214435, *22 (D.

Conn. Mar. 28, 2011) (quoting Dewitt v. John Hancock Mutual Life Ins. Co., 5 Conn.

App. 590, 594 (1985)). “[A]n actor is subject to liability to another for battery if (a) he

acts intending to cause a harmful or offensive contact with the person of the other or a

third person, or an imminent apprehension of such a contact, and (b) a harmful contact

with the person of the other directly or indirectly results.” Id. (quoting Alteiri v. Colasso,

168 Conn. 329, 334 n.3 (1975)). Matias has alleged that Silver objected to receiving

Matias as a cellmate, and when Anderson placed Matias in the cell, Silver physically

assaulted him, rendering him unconscious and causing him severe injuries. Compl. ¶¶

11-6. The allegations in the complaint, taken as true, support Matias’ assertions that

Silver intended to cause harmful contact with Matias or, at the very least, the imminent

apprehension thereof, and caused such harm.

       In his motion to dismiss, Silver does not attempt to explain how Matias’

allegations fail to state a plausible claim of assault or battery against him. Instead, he

relies on his own allegations that (1) Matias did not pursue criminal charges against him

following the assault, (2) he suffers from ongoing mental health issues, (3) he has been

involved in multiple assaults with cellmates through his time in DOC custody, (4) he did

not have single-cell status in early February 2017, and (5) he did not have any control

over the assault on February 2, 2017. Mot. to Dismiss at 1-3. Matias challenges those




Connor, 490 U.S. 386 (1989). Because I permitted Matias’ Eighth Amendment claim for
failure to protect from harm to proceed against Anderson, and the assault and battery
claims against Silver arise from the same set of facts, I exercised supplemental
jurisdiction over the claims against Silver. Initial Review Order at 7-8.
                                              5
facts with his own new allegations, including that Silver is a gang member and that his

contention about suffering from mental health issues is false. See Pl.’s Opp’n at 1-2. I

may not consider any of those new allegations for purposes of this ruling. See In re

Colonial Ltd. Partnership Litigation, 854 F. Supp. 64, 79 (D. Conn. 1994) (“Allegations

made outside of the complaint are not properly before the court on a motion to dismiss”).

          Because Silver has not explained in his motion why the allegations in the

complaint fail to state claims of assault of battery against him, there is no justification to

disturb the ruling in the Initial Review Order and dismiss the claims. Moreover, I do not

accept any of the new allegations in Silver’s motion or in Matias’ opposition. If Silver

wishes to deny all or some of the allegations in the complaint and/or state affirmative

defenses to the claims against him, he may file an answer to the complaint in accordance

with Federal Rule of Civil Procedure 8(b).

   II.        Motion to Compel (Doc. No. 33), Motion for Default Entry (Doc. No. 34)

          Matias seeks an order compelling Anderson to file an answer to the complaint.

Mot. to Compel, Doc. No. 33. In addition, Matias seeks an order of default against

Anderson for her failure to plead. Mot. for Default, Doc. No. 34. Anderson has since

appeared; see Notice of Appearance, Doc. No. 35; and filed an Answer, see Answer, Doc.

No. 36. Accordingly, Matias’ motions are denied as moot.

   III.       Conclusion

          Based on the foregoing, Silver’s Motions to Dismiss (Doc. Nos. 25, 26)

are DENIED. Matias’ Motion to Compel (Doc. No. 33) and Motion for Default Entry

(Doc. No. 24) are DENIED AS MOOT.

          It is so ordered.



                                               6
Dated at Bridgeport, Connecticut this 30th day of October 2018.


                                            /s/ STEFAN R. UNDERHILL
                                            Stefan R. Underhill
                                            United States District Judge




                                    7
